UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 100.5%(a) COMMON STOCKS - 100.0%(a) Aerospace & Defense - 2.5% AAR CORP. $ BE Aerospace, Inc.* The Boeing Co. CAE, Inc. Curtiss-Wright Corporation Esterline Technologies Corporation* Exelis Inc. GenCorp Inc.* General Dynamics Corporation HEICO Corporation Hexcel Corp.* Honeywell International Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corporation Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc.* Teledyne Technologies, Inc.* Textron Inc. Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics - 0.4% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 2.0% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group Inc.* Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Ryanair Holdings PLC - SP-ADR SkyWest, Inc. Southwest Airlines Co. Spirit Airlines Inc.* United Continental Holdings Inc.* Auto Components - 0.9% BorgWarner, Inc. Drew Industries Incorporated The Goodyear Tire & Rubber Company Johnson Controls, Inc. Lear Corporation Magna International Inc. Standard Motor Products, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.7% Ford Motor Company General Motors Co.* Harley-Davidson, Inc. HONDA MOTOR CO., LTD. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* TOYOTA MOTOR CORPORATION - SP-ADR Winnebago Industries, Inc.* Beverages - 1.0% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Company Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc.* Dr Pepper Snapple Group, Inc. Monster Beverage Corporation* PepsiCo, Inc. Biotechnology - 4.1% ACADIA Pharmaceuticals Inc.* Acceleron Pharma, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC*^ Amgen Inc. ARIAD Pharmaceuticals, Inc.* Array BioPharma Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celgene Corp.* Celldex Therapeutics Inc.* Cepheid, Inc.* Geron Corporation* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* ImmunoGen, Inc.* Incyte Corp.* Isis Pharmaceuticals, Inc.* Ligand Pharmaceuticals, Incorporated Cl B* MannKind Corporation* Medivation Inc.* Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* NPS Pharmaceuticals, Inc.* Orexigen Therapeutics Inc.* PDL BioPharma Inc. Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Raptor Pharmaceuticals Corporation* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* Sinovac Biotech Ltd.* Theravance Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Incorporated* XOMA Corporation* Building Products - 0.8% AAON, Inc. Armstrong World Industries, Inc.* Fortune Brands Home & Security Inc. Lennox International Inc. Masco Corp. PGT, Inc.* A.O. Smith Corporation USG Corporation* Capital Markets - 4.5% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Artisan Partners Asset Management, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. Cowen Group, Inc.* E*Trade Financial Corp.* Eaton Vance Corp. Evercore Partners, Inc. Federated Investors, Inc., Cl B Financial Engines, Inc. Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corporation TD Ameritrade Holding Corp. Triangle Capital Corporation UBS AG* Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. WisdomTree Investments, Inc.* Chemicals - 2.9% Albemarle Corporation Balchem Corporation Cabot Corporation Chemtura Corporation* The Dow Chemical Company E.I. du Pont de Nemours and Company Eastman Chemical Co. Ecolab Inc. Ferro Corporation* FMC Corporation H.B. Fuller Company W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. LyondellBasell Industries N.V. Monsanto Company NewMarket Corporation Olin Corp. PolyOne Corporation PPG Industries, Inc. RPM International, Inc. The Scotts Miracle-Gro Company The Sherwin-Williams Company Sigma-Aldrich Corp. The Valspar Corp. Commercial Banks - 1.7% Bank of Hawaii Corporation Bank of the Ozarks, Inc. CapitalSource Inc. CIT Group Inc. Columbia Banking System, Inc. Comerica Incorporated Eagle Bancorp, Inc.* East West Bancorp, Inc. Enterprise Financial Services Corp. Fidelity Southern Corporation Fifth Third Bancorp First Financial Bankshares, Inc. First Republic Bank FirstMerit Corporation Fulton Financial Corporation Glacier Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Mercantile Bank Corporation PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Regions Financial Corp. SunTrust Banks, Inc. SVB Financial Group* Synovus Financial Corp. Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank U.S. Bancorp Umpqua Holdings Corporation Webster Financial Corporation Wells Fargo & Co. Western Alliance Bancorp* Zions Bancorporation Commercial Services & Supplies - 1.0% ABM Industries Incorporated Cintas Corp. Consolidated Graphics, Inc.* Copart, Inc.* R.R. Donnelley & Sons Company EnerNOC, Inc.* KAR Auction Services Inc. Herman Miller, Inc. Mobile Mini, Inc.* Pitney Bowes Inc. Steelcase Inc. Tetra Tech, Inc.* Tyco International Ltd. Waste Connections, Inc. Waste Management, Inc. Communications Equipment - 1.7% ADTRAN, Inc. Alcatel-Lucent - SP-ADR Alliance Fiber Optic Products, Inc. ARRIS Group Inc.* Aruba Networks Inc.* Brocade Communications Systems, Inc.* CalAmp Corporation* Ciena Corporation* Cisco Systems, Inc. Comtech Telecommunications Corp. F5 Networks, Inc.* Finisar Corp.* Harmonic Inc.* Harris Corp. Infinera Corporation* InterDigital, Inc. Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Nokia Oyj - SP-ADR* Plantronics, Inc. QUALCOMM, Inc. RADWARE Ltd.* Riverbed Technology, Inc.* Ruckus Wireless Inc.* Sierra Wireless Inc.* Sonus Networks, Inc.* Ubiquiti Networks Inc.* Computers & Peripherals - 1.9% 3D Systems Corporation* Apple Inc. Electronics for Imaging, Inc.* Hewlett-Packard Company NCR Corporation* NetApp, Inc. SanDisk Corp. Seagate Technology PLC Silicon Graphics International Corporation* Stratasys Ltd.* Western Digital Corp. Construction & Engineering - 0.6% Chicago Bridge & Iron Company N.V.NYS EMCOR Group, Inc. Fluor Corp. Jacobs Engineering Group Inc.* Construction Materials - 0.1% Texas Industries, Inc.* Consumer Finance - 0.7% American Express Co. Capital One Financial Corp. Discover Financial Services Encore Capital Group, Inc.* SLM Corporation World Acceptance Corporation* Consumer Services - Diversified - 0.2% New Oriental Education & Technology Group, Inc. -SP-ADR Sotheby's TAL Education Group - ADR* Weight Watchers International, Inc. Containers & Packaging - 0.4% Avery Dennison Corporation Ball Corp. Bemis Company, Inc. Owens-Illinois, Inc.* Packaging Corp of America Sealed Air Corporation Sonoco Products Company Distributors - 0.0% Genuine Parts Co. Electric Utilities - 0.0% Westar Energy, Inc. Xcel Energy, Inc. Electrical Equipment - 1.1% Eaton Corp. PLC Emerson Electric Co. EnerSys Franklin Electric Co., Inc. Generac Holdings, Inc. Hubbell Incorporated Cl B Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* Solarcity Corporation* Electronic Equipment, Instruments & Components - 1.1% Amphenol Corporation Anixter International Inc. Belden Inc. Benchmark Electronics, Inc.* CDW Corporation of Delaware Checkpoint Systems, Inc.* Cognex Corporation* Coherent, Inc.* FEI Company Flextronics International Ltd.* InvenSense Inc.* Jabil Circuit, Inc. Littelfuse, Inc. Measurement Specialties, Inc.* Methode Electronics, Inc. OSI Systems, Inc.* PC Connection, Inc. Rogers Corporation* Sanmina-SCI Corp.* TE Connectivity Limited Trimble Navigation Ltd.* Universal Display Corporation* Energy Equipment & Services - 0.8% Baker Hughes Incorporated Dril-Quip, Inc.* Ensco PLC FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Noble Corporation Oceaneering International, Inc. Parker Drilling Co.* Patterson-UTI Energy, Inc. RPC, Inc. Schlumberger Ltd. Transocean Ltd. Weatherford International Ltd.* Financial Services - Diversified - 1.5% Bank of America Corp. Berkshire Hathaway Inc. Cl B* CBOE Holdings Inc. Citigroup Inc. CME Group Inc. Interactive Brokers Group, Inc. IntercontinentalExchange Inc. JPMorgan Chase & Co. Leucadia National Corporation MCGraw Hill Financial Inc. Moody's Corporation MSCI Inc.* The NASDAQ OMX Group, Inc. NewStar Financial, Inc.* Food & Staples Retailing - 1.2% Costco Wholesale Corp. CVS Caremark Corporation Fairway Group Holdings Corp.* PriceSmart, Inc. Rite Aid Corporation* Safeway Inc. United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.2% B & G Foods Inc. Bunge Limited Chiquita Brands International, Inc.* ConAgra Foods, Inc. Diamond Foods, Inc.* Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* Hormel Foods Corporation Inventure Foods, Inc.* Kraft Foods Group, Inc. Lifeway Foods, Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Mondelez International Inc. The J.M. Smucker Co. SunOpta Inc.* TreeHouse Foods, Inc.* Tyson Foods, Inc. Unilever N.V. NYS WhiteWave Foods Company* Gas Utilities - 0.1% ONEOK, Inc. Questar Corporation Southwest Gas Corporation Health Care Equipment & Supplies - 2.1% Abbott Laboratories Align Technology, Inc.* ArthroCare Corporation* AtriCure, Inc.* Baxter International Inc. Becton, Dickinson and Company Boston Scientific Corporation* CareFusion Corporation* Covidien PLC Cyberonics, Inc.* DENTSPLY International Inc. Endologix, Inc.* Greatbatch, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. Quidel Corporation* ResMed Inc. Smith & Nephew plc - SP-ADR The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Symmetry Medical Inc.* Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services - 2.5% Acadia Healthcare Company, Inc.* Addus HomeCare Corp.* Aetna Inc. Air Methods Corporation* AmerisourceBergen Corporation AMN Healthcare Services, Inc.* Cardinal Health, Inc. Catamaran Corporation* CIGNA Corp. CorVel Corporation* DaVita, Inc.* The Ensign Group, Inc. Express Scripts Holding Company* Humana Inc. Laboratory Corporation of America Holdings* LifePoint Hospitals, Inc.* McKesson Corp. Omnicare, Inc. Patterson Companies Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Incorporated Universal Health Services, Inc. Cl B VCA Antech, Inc.* WellCare Health Plans Inc.* WellPoint, Inc. Health Care Technology - 0.4% athenahealth Inc.* Cerner Corp.* Computer Programs and Systems, Inc. MedAssets, Inc.* Medidata Solutions, Inc.* Omnicell, Inc.* Hotels, Restaurants & Leisure - 6.7% 500.com Ltd. - ADR* AFC Enterprises, Inc.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caesars Entertainment Corp.* The Cheesecake Factory Inc. Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc. Domino's Pizza, Inc. Dunkin' Brands Group Inc. Home Inns & Hotels Management, Inc. - ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - ADR International Game Technology Jack in the Box Inc.* Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp. LIFE TIME FITNESS, Inc.* Luby's, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* Melco Crown Entertainment Ltd. - ADR* MGM Resorts International* Monarch Casino & Resort, Inc.* Multimedia Games Holding Company Inc.* Panera Bread Co.* Papa John's International, Inc. Penn National Gaming, Inc.* Red Robin Gourmet Burgers Inc.* Ruth's Hospitality Group Inc. Sonic Corp.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Texas Roadhouse, Inc. The Wendy's Company Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 2.0% Beazer Homes USA, Inc.* D.R. Horton, Inc.* Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc. Hovnanian Enterprises, Inc.* iRobot Corporation* Jarden Corporation* KB Home La-Z-Boy Inc. Leggett & Platt, Incorporated Lennar Corporation Mohawk Industries, Inc.* Newell Rubbermaid Inc. PulteGroup Inc. The Ryland Group, Inc. SodaStream International Ltd.* Tempur-Pedic International Inc.* Toll Brothers, Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products - 0.5% The Clorox Company Colgate-Palmolive Co. Energizer Holdings, Inc. Kimberly-Clark Corporation The Procter & Gamble Company Spectrum Brands Holdings, Inc. WD-40 Co. Industrial Conglomerates - 0.5% 3M Co. Carlisle Companies Incorporated Danaher Corporation General Electric Company Koninklijke Philips Electronics N.V. NYS Siemens AG - SP-ADR Insurance - 3.4% ACE Limited AEGON N.V. NYS Aflac, Inc. Allied World Assurance Company Holdings AG The Allstate Corporation American Financial Group, Inc. American International Group, Inc. Aon PLC Aspen Insurance Holdings Ltd. Assurant, Inc. The Chubb Corporation CNO Financial Group, Inc. eHealth, Inc.* Everest Re Group, Ltd. Fidelity National Financial, Inc. First American Financial Corporation Genworth Financial Inc.* The Hartford Financial Services Group, Inc. HCI Group, Inc. Kemper Corporation Lincoln National Corporation Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Platinum Underwriters Holdings, Ltd. Principal Financial Group, Inc. The Progressive Corporation Protective Life Corporation Prudential Financial, Inc. Stewart Information Services Corporation Torchmark Corp. The Travelers Companies, Inc. Unum Group XL Group PLC Internet & Catalog Retail - 3.7% Amazon.com, Inc.* Blue Nile, Inc.* Ctrip.com International, Ltd. - ADR* Expedia, Inc. FTD Companies, Inc.* Groupon, Inc.* HomeAway Inc.* HSN, Inc. Liberty Interactive Corporation* Liberty Interactive Corporation Cl A* Netflix Inc.* Nutrisystem, Inc. Orbitz Worldwide, Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* TripAdvisor Inc.* Internet Software & Services - 5.2% Akamai Technologies, Inc.* Autobytel Inc.* Baidu, Inc. - SP-ADR* BroadVision, Inc.* China Finance Online Company - ADR* CoStar Group Inc.* Demandware Inc.* Digital River, Inc.* eBay Inc.* Equinix, Inc.* Facebook Inc.* Gogo Inc.* Google Inc.* IAC/InterActiveCorp Internet Initiative Japan Inc. - SP-ADR j2 Global, Inc. LinkedIn Corporation* MercadoLibre Inc. Monster Worldwide, Inc.* Move, Inc.* NetEase.com Inc. - ADR NIC Inc. OpenTable, Inc.* Pandora Media Inc.* Qihoo 360 Technology Co. Ltd. - ADR* Rackspace Hosting, Inc.* Renren, Inc. - ADR* Shutterstock Inc.* SINA Corporation* Sohu.com Inc.* SouFun Holdings Limited - ADR Trulia, Inc.* Twitter, Inc.* ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* Web.com Group Inc.* WebMD Health Corp.* Yahoo! Inc.* Yandex N.V.* Yelp Inc.* Youku Tudou Inc.* YY Inc. - ADR* Zillow, Inc.* IT Services - 4.6% Accenture PLC Acxiom Corporation* Alliance Data Systems Corporation* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corporation CSG Systems International, Inc. DST Systems, Inc. Euronet Worldwide, Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* FleetCor Technologies Inc.* Gartner, Inc.* Global Payments Inc. Jack Henry & Associates, Inc. iGATE Corporation* Infosys Limited - SP-ADR International Business Machines Corporation Mastercard, Inc. Paychex, Inc. Sapient Corp.* Sykes Enterprises, Incorporated* TeleTech Holdings, Inc.* Teradata Corp.* Total System Services, Inc. Vantiv, Inc.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.3% Brunswick Corporation Hasbro, Inc. Nautilus, Inc.* Polaris Industries Inc. Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.8% Affymetrix, Inc.* Agilent Technologies, Inc. Illumina, Inc.* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Machinery - 3.2% AGCO Corporation Alamo Group Inc. Barnes Group Inc. Caterpillar Inc. Columbus McKinnon Corporation* Crane Co. Cummins Inc. Deere & Company Donaldson Company, Inc. Federal Signal Corporation* Graco Inc. Hardinge, Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC ITT Corp. Joy Global Inc. Kennametal Inc. Lincoln Electric Holdings, Inc. Mueller Water Products, Inc. Navistar International Corp.* Nordson Corporation PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair Ltd. Snap-On, Inc. Stanley Black & Decker Inc. Tennant Company Terex Corp. The Timken Company The Toro Co. Trinity Industries, Inc. Wabtec Corporation Watts Water Technologies, Inc. Marine - 0.0% DryShips Inc.* Media - 4.1% CBS Corp. Cl B Non-Voting Charter Communications, Inc.* Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp.* The Walt Disney Co. DreamWorks Animation SKG, Inc.* Emmis Communications Corporation* Entravision Communications Corporation Gannett Co., Inc. Grupo Televisa S.A.B. - SP-ADR IMAX Corp.* The Interpublic Group of Companies, Inc. Lamar Advertising Company* Liberty Global plc Cl A* Liberty Global plc Series C* Liberty Media Corporation* LIN Media LLC* Lions Gate Entertainment Corp. Live Nation Entertainment, Inc.* Media General, Inc.* Morningstar, Inc. The New York Times Company Nexstar Broadcasting Group, Inc. Omnicom Group Inc. Reed Elsevier PLC-SP-ADR Scripps Networks Interactive Sinclair Broadcast Group, Inc. Sirius XM Holdings Inc.* (f/k/a Sirius XM Radio Inc.) Starz-Liberty Capital* Time Warner Cable Inc. Time Warner Inc. Twenty-First Century Fox, Inc. Cl B Valassis Communications, Inc. Viacom Inc. Cl B Metals & Mining - 0.6% AK Steel Holding Corporation* Allegheny Technologies, Inc. Cliffs Natural Resources Inc. Commercial Metals Company Freeport-McMoRan Copper & Gold Inc. IAMGOLD Corp. Mechel - SP-ADR* Molycorp, Inc.* NovaGold Resources Inc.* Rio Tinto PLC - SP-ADR Steel Dynamics, Inc. Stillwater Mining Company* SunCoke Energy, Inc.* Taseko Mines Ltd.* Ternium SA - SP-ADR United States Steel Corporation US Silica Holdings Inc. Walter Energy, Inc. Worthington Industries, Inc. Multiline Retail - 0.9% Big Lots, Inc.* Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Tuesday Morning Corporation* Multi-Utilities - 0.1% MDU Resources Group, Inc. Sempra Energy Vectren Corporation Office Electronics - 0.1% Xerox Corporation Zebra Technologies Corporation* Oil, Gas & Consumable Fuels - 1.9% Apache Corp. Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* Chesapeake Energy Corporation Concho Resources Inc.* ConocoPhillips Crosstex Energy, Inc. Devon Energy Corporation Energen Corporation EOG Resources, Inc. EQT Corporation Exxon Mobil Corporation Gulfport Energy Corporation* Hess Corp. HollyFrontier Corporation James River Coal Company* Kodiak Oil & Gas Corp.* Marathon Petroleum Corporation Newfield Exploration Company* Noble Energy, Inc. Northern Oil & Gas, Inc.* Oasis Petroleum Inc.* Occidental Petroleum Corp. Peabody Energy Corporation Phillips 66 Pioneer Natural Resources Co. Rentech, Inc.* Stone Energy Corporation* TransGlobe Energy Corp.* Valero Energy Corporation Western Refining, Inc. Whiting Petroleum Corp.* Paper & Forest Products - 0.3% P.H. Glatfelter Co. International Paper Co. KapStone Paper and Packaging Corporation* Louisiana-Pacific Corp.* Schweitzer-Mauduit International, Inc. Personal Products - 0.3% Herbalife Ltd. The Estee Lauder Companies Inc. Nu Skin Enterprises, Inc. Pharmaceuticals - 1.6% AbbVie Inc. Allergan, Inc. AstraZeneca PLC - SP-ADR AVANIR Pharmaceuticals Inc.* Bayer AG - SP-ADR Bristol-Myers Squibb Company Endo Health Solutions Inc.* Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson The Medicines Company* Merck & Co., Inc. Mylan, Inc.* Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals, Ltd.* Sanofi - ADR SciClone Pharmaceuticals, Inc.* Shire PLC- ADR Teva Pharmaceutical Industries Ltd. - SP-ADR Valeant Pharmaceuticals International, Inc.* VIVUS Inc.* Professional Services - 1.3% 51job, Inc. - ADR* The Advisory Board Company* The Dun & Bradstreet Corporation Franklin Covey Co.* FTI Consulting, Inc.* IHS Inc.* Kelly Services, Inc. Manpowergroup Inc. Nielsen Holdings N.V. On Assignment, Inc.* Robert Half International, Inc. Stantec Inc. Towers Watson & Company TrueBlue, Inc.* Verisk Analytics, Inc.* VSE Corporation Real Estate Management & Development - 0.0% CBRE Group, Inc.* Road & Rail - 1.4% Arkansas Best Corporation Avis Budget Group, Inc.* CSX Corp. Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Semiconductors & Semiconductor Equipment - 3.2% Advanced Energy Industries, Inc.* Advanced Micro Devices, Inc.* Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc - SP-ADR ASML Holding N.V. NYS Atmel Corporation* Avago Technologies Ltd. Broadcom Corporation Canadian Solar Inc.* Cavium Inc.* ChipMOS TECHNOLOGIES (Bermuda) LTD. Cree, Inc.* Entegris Inc.* First Solar, Inc.* Himax Technologies, Inc. - ADR Integrated Device Technology, Inc.* Intel Corporation International Rectifier Corporation* JA Solar Holdings Company, Ltd. - ADR*^ JinkoSolar Holding Company Limited - ADR* KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corporation* Lattice Semiconductor Corp.* LDK Solar Company Ltd. - ADR* Linear Technology Corporation LTX-Credence Corporation* Marvell Technology Group Ltd. Micron Technology, Inc.* Nanometrics Incorporated* NVIDIA Corp. NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PDF Solutions, Inc.* PMC-Sierra, Inc.* RF Micro Devices, Inc.* Rubicon Technology, Inc.* Sigma Designs, Inc.* Skyworks Solutions, Inc.* SunEdison, Inc.* SunPower Corporation* Synaptics Incorporated* Texas Instruments Incorporated Trina Solar Limited - SP-ADR* TriQuint Semiconductor, Inc.* Xilinx, Inc. Yingli Green Energy Holding Co. Ltd. - ADR* Software - 3.2% Activision Blizzard, Inc. Adobe Systems Inc.* Advent Software, Inc. Autodesk, Inc.* AVG Technologies N.V.* Barracuda Networks, Inc.* Blackbaud, Inc. BroadSoft Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp. Concur Technologies, Inc.* Ebix, Inc. Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. FireEye Inc.* Fortinet Inc.* Giant Interactive Group Inc. - ADR Glu Mobile Inc.* Imperva Inc.* Informatica Corp.* Intuit Inc. Mentor Graphics Corporation MICROS Systems, Inc.* Microsoft Corporation NetSuite Inc.* Oracle Corp. Pegasystems Inc. Progress Software Corporation* PTC Inc.* QLIK Technologies Inc.* Red Hat, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR SS&C Technologies Holdings, Inc.* Symantec Corp. Synchronoss Technologies, Inc.* Synopsys, Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* Virnetx Holding Corporation* VMware Inc.* Zynga Inc.* Specialty Retail - 5.8% Advance Auto Parts, Inc. AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.*(b) – Cabela's Incorporated* CarMax, Inc.* The Children's Place Retail Stores, Inc.* Conn's, Inc.* Dick's Sporting Goods, Inc. DSW, Inc. Express, Inc.* Five Below, Inc.* Foot Locker, Inc. Francesca's Holdings Corporation* GameStop Corporation The Gap, Inc. GNC Acquisition Holdings Inc. Group 1 Automotive, Inc. hhgregg, Inc.* Hibbett Sports Inc.* The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. Lumber Liquidators Holdings, Inc.* Office Depot, Inc.* O'Reilly Automotive, Inc.* Outerwall Inc.* Penske Automotive Group, Inc. PetSmart, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Select Comfort Corporation* Signet Jewelers Ltd. Sonic Automotive, Inc. Staples, Inc. Tiffany & Co. The Tile Shop Holdings, Inc.* The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Vitamin Shoppe, Inc.* Williams-Sonoma, Inc. Zale Corporation* Telecommunication Services - Diversified - 0.5% 8x8, Inc.* BT Group plc - SP-ADR Consolidated Communications Holdings, Inc. Frontier Communications Corporation Level 3 Communications, Inc.* tw telecom inc.* Verizon Communications Inc. Windstream Holdings, Inc. Telecommunication Services - Wireless - 0.3% SBA Communications Corporation* Sprint Corporation* T-Mobile US, Inc.* Vodafone Group Plc - SP-ADR Textiles, Apparel & Luxury Goods - 2.6% Carter's, Inc. Columbia Sportswear Company Deckers Outdoor Corporation* Fifth & Pacific Companies, Inc.* Fossil Group, Inc.* Gildan Activewear Inc. Hanesbrands, Inc. Iconix Brand Group, Inc.* Lululemon Athletica Inc.* Luxottica Group SpA - ADR Steven Madden, Ltd.* Michael Kors Holdings Ltd.* Movado Group, Inc. NIKE, Inc. Cl B PVH Corp. Ralph Lauren Corporation Skechers U.S.A., Inc.* Under Armour, Inc.* VF Corp. Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 0.2% Bank Mutual Corporation BofI Holding, Inc.* Hudson City Bancorp, Inc. MGIC Investment Corporation* Northwest Bancshares, Inc. Ocwen Financial Corporation* Radian Group Inc. Trading Companies & Distributors - 0.5% Fastenal Co. W.W. Grainger, Inc. TAL International Group, Inc.* Titan Machinery, Inc.* United Rentals, Inc.* Transportation Infrastructure - 0.0% Wesco Aircraft Holdings, Inc.* Water Utilities - 0.1% American States Water Company Consolidated Water Co., Ltd. Total common stocks (cost $153,647,366) PUBLICLY TRADED PARTNERSHIPS - 0.3%(a) Auto Components - 0.1% Icahn Enterprises L.P. Capital Markets - 0.1% The Carlyle Group LP Fortress Investment Group LLC Lazard Ltd. Financial Services - Diversified - 0.0% Texas Pacific Land Trust* Metals & Mining - 0.1% Hi-Crush Partners LP Oil, Gas & Consumable Fuels - 0.0% Linn Energy LLC Total publicly traded partnerships (cost $501,801) REITS - 0.2%(a) Real Estate Investment Trusts - 0.2% CubeSmart OMEGA Healthcare Investors, Inc. Parkway Properties, Inc. Prologis, Inc. Simon Property Group, Inc. Sovran Self Storage, Inc. Western Asset Mortgage Capital Corp. Total REITS (cost $427,347) WARRANTS - 0.0%(a) Insurance - 0.0% American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* Total warrants (cost $47,259) Total investments - 100.5% (cost $154,623,773) Liabilities in excess of other assets - (0.5)%(a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC) (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of December 31, 2013, the value of this security was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt AG - German Corporation L.P. - Limited Partnership N.V. - Dutch Public Limited Liability Co. NYS - New York Registered Shares PLC - Public Limited Company S.A.B. - Sociedad Anónima Bursetil S.A.B. de C.V. - Sociedad Anónima Bursetil de Capital Variable SP-ADR - Sponsored American Depositary Receipt SpA - Italian Corporation The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013, was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2013, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Publicly Traded Partnerships REITS Warrants Total Level 1 Level 2 – Level 3 – Common Stocks (a) Total ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2013. The following is a reconciliation of Level 3 assets for which significant observable inputs were used to determine fair value. Description Investments Balance as of September 30, 2013 $ - (a) Change in unrealized (depreciation) - Balance as of December 31, 2013 - (a) Significant unobservable valuation inputs developed by the Board of Directors for material Level 3 investments as of December 31, 2013, are as follows: Fair Value at Unobservable Description December 31, 2013 Valuation Technique Input Range Security valued Company filed Common Stock -(a) at zero bankruptcy 0.00-0.00 (a) Value is less than $0.50. ^Please refer to the Schedule of Investments to view common stocks, publicly traded partnerships and warrants segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a- 3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date:February 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds, President Date:February 26, 2014 By (Signature and Title) /s/ Frederick L. Reynolds Frederick L. Reynolds,Treasurer Date:February 26, 2014
